DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: how the controller obtains the data. The spec discloses via probes. Examiner suggests the applicant make clear how the controller obtains this data.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method, comprising: determining, by a controller, a first wind direction relative to a first vehicle; determining, by the controller, a first wind speed relative to the first vehicle; calculating, by the controller, an absolute wind direction relative to ground using the first wind direction relative to the first vehicle; calculating, by the controller, an absolute wind speed relative to the ground using the first wind speed relative to the first vehicle; calculating, by the controller, a second wind direction relative to a second vehicle using the absolute wind direction; and calculating, by the controller, a second wind speed relative to the second vehicle using the absolute wind speed, wherein a front end of the first vehicle and a front end of the second vehicle face different directions. The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an 
For example, steps of “determining, by a controller, a first wind direction relative to a first vehicle; determining, by the controller, a first wind speed relative to the first vehicle; calculating, by the controller, an absolute wind direction relative to ground using the first wind direction relative to the first vehicle; calculating, by the controller, an absolute wind speed relative to the ground using the first wind speed relative to the first vehicle; calculating, by the controller, a second wind direction relative to a second vehicle using the absolute wind direction; and calculating, by the controller, a second wind speed relative to the second vehicle using the absolute wind speed, wherein a front end of the first vehicle and a front end of the second vehicle face different directions” are treated by the Examiner as belonging to mathematical concept grouping. 
Similar limitations comprise the abstract ideas of Claims 8 and 15.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 

In Claim 1: a controller;
In Claim 8: processors, a memory;
In Claim 15: computer-readable storage media, a processor.
The additional element in the preamble of “a controller, a memory, and computer-readable storage media” are not qualified for a meaningful limitation because they represent a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception.  A processor/processors (generic processor) are generally recited and are not qualified as particular machines.  
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-7, 9-14, and 16-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arras Burkhard (WO2007048765, 05-03-2007).
	Regarding Claim 1, Arras teaches a method [0001], comprising: determining, by a controller (fig. 3, MEV), a first wind direction relative to a first vehicle [0010]; determining, by the controller, a first wind speed relative to the first vehicle [0010]; calculating, by the controller, an absolute wind direction relative to ground using the first wind direction relative to the first vehicle; calculating, by the controller, an absolute wind speed relative to the ground using the first wind speed relative to the first vehicle ([0010-0011]; [0038]); calculating, by the controller, a second wind direction relative to a second vehicle using the absolute wind direction; and calculating, by the controller, a second wind speed relative to the second vehicle using the absolute wind speed [0046], 
	Regarding Claim 2, Arras teaches the method of Claim 1, wherein: the first vehicle is a locomotive of a train; and the second vehicle is a rail car connected to the locomotive of the train [0002], [0044-0046], [0056,0059].
Regarding Claim 3, Arras teaches the method of Claim 1, further comprising: determining, by the controller, track information for a track, wherein the track information comprises track geometry [0011-0013], measurements are carried out and stored, in association with the track section as location coordinate (Examiner’s Note: track is broken up into known section)),  a location of the first vehicle on the track, and a location of the second vehicle on the track ([0031], data from two rail vehicles…from predetermined points on the track); calculating, by the controller, an orientation of the second vehicle using the track information; and calculating, by the controller, the second wind speed relative to the second vehicle using the orientation of the second vehicle [0056]. 
Regarding Claim 4, Arras teacher the method of Claim 3, wherein determining the track information comprises one or more of the following: receiving the track information from a track database; querying a computer associated with the first vehicle to collect the track information from the track database; storing a time-history of one or more compass readings for the first vehicle; and storing a time-history of GPS data for the first vehicle [0013], [0029], [0030-0032], [0058-0059].
Regarding Claim 6, Arras teaches the method of Claim 1, further comprising predicting tip over of the second vehicle using one or more of the following: the second 
Regarding Claim 7, Arras teaches the method of Claim 1, further comprising receiving, by the controller, one or more wind pressures from one or more probes coupled to the first vehicle [0010].

Regarding Claim 8, Arras teaches a system comprising one or more processors and a memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations ([0037]; [0049]; Fig 2) comprising: determining a first wind direction relative to a first vehicle [0010]; determining a first wind speed relative to the first vehicle [0010]; calculating an absolute wind direction relative to ground using the wind direction relative to the vehicle; calculating an absolute wind speed relative to the ground using the wind speed relative to the first vehicle([0010-0011]; [0038]); calculating a second wind direction relative to a second vehicle using the absolute wind direction [0046]; and calculating a second wind speed relative to the second vehicle using the absolute wind speed, wherein a front end of the first vehicle and a front end of the second vehicle face different directions [0014], [0056, 0059].

	Regarding Claim 9, Arras teaches the method of Claim 8, wherein: the first vehicle is a locomotive of a train; and the second vehicle is a rail car connected to the locomotive of the train [0002], [0044-0046], [0056,0059].
	Regarding Claim 10, Arras teaches the method of Claim 8, further comprising: determining the track information for a track, wherein the track information 
Regarding Claim 11, Arras teacher the method of Claim 8, wherein determining the track information comprises one or more of the following: receiving the track information from a track database; querying a computer associated with the first vehicle to collect the track information from the track database; storing a time-history of one or more compass readings for the first vehicle; and storing a time-history of GPS data for the first vehicle [0013], [0029], [0030-0032], [0058-0059].
Regarding Claim 13, Arras teaches the method of Claim 8, further comprising predicting tip over of the second vehicle using one or more of the following: the second wind direction; the second wind speed; vehicle type information for the second vehicle; and a weight of the second vehicle. [0003-0006]; [0031].
Regarding Claim 14, Arras teaches the method of Claim 8, further comprising receiving, by the controller, one or more wind pressures from one or more probes coupled to the first vehicle [0010].


	Regarding Claim 16, Arras teaches the method of Claim 15, wherein: the first vehicle is a locomotive of a train; and the second vehicle is a rail car connected to the locomotive of the train [0002], [0044-0046], [0056,0059].
	Regarding Claim 17, Arras teaches the method of Claim 15, further comprising: determining the track information for a track, wherein the track information comprises track geometry [0011-0013], measurements are carried out and stored, in association with the track section as location coordinate (Examiner’s Note: track is broken up into known section)),  a location of the first vehicle on the track, and a location of the second vehicle on the track ([0031], data from two rail vehicles…from predetermined points on the track); calculating, by the controller, an orientation of the second vehicle using the track information; and calculating, by the controller, the second 
Regarding Claim 18, Arras teacher the method of Claim 15, wherein determining the track information comprises one or more of the following: receiving the track information from a track database; querying a computer associated with the first vehicle to collect the track information from the track database; storing a time-history of one or more compass readings for the first vehicle; and storing a time-history of GPS data for the first vehicle [0013], [0029], [0030-0032], [0058-0059].
Regarding Claim 20, Arras teaches the method of Claim 15, further comprising predicting tip over of the second vehicle using one or more of the following: the second wind direction; the second wind speed; vehicle type information for the second vehicle; and a weight of the second vehicle. [0003-0006]; [0031].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arras, in view of Raab Markus (WO2004109326A1, 12-16-2004).

Regarding Claim 5, Arras teaches all the claim limitations of claim 1. Arras further teaches track information ([0031], location and wind data), but fails to specifically teach calculating, by the controller, a relative angle between the first vehicle and a last vehicle connected to the first vehicle using one or more of the following: a distance between the first vehicle and the second vehicle; a bend radius of a track, wherein the first vehicle, the second vehicle, and the last vehicle are on the track; and a bend angle of the track; and calculating, by the controller, the second wind speed relative to the second vehicle using the relative angle between the first vehicle and the last vehicle. However, in a related field, Raab teaches calculating, by the controller, a relative angle between the first vehicle and a last vehicle connected to the first vehicle using one or more of the following: a distance between the first vehicle and the second vehicle (On the basis of the detected distance, the evaluation unit determines an angle variable that describes an angle between the longitudinal axis of the trailer and the longitudinal axis of the motor vehicle; Fig. 1a, 1b, Abstract)

Regarding Claim 19, Arras teaches all the claim limitations of claim 15. Arras further teaches track information ([0031], location and wind data), but fails to specifically teach calculating, by the controller, a relative angle between the first vehicle and a last vehicle connected to the first vehicle using one or more of the following: a distance between the first vehicle and the second vehicle; a bend radius of a track, wherein the first vehicle, the second vehicle, and the last vehicle are on the track; and a bend angle of the track; and calculating, by the controller, the second wind speed relative to the second vehicle using the relative angle between the first vehicle and the last vehicle. However, in a related field, Raab teaches calculating, by the controller, a relative angle 

Conclusion

The prior art made record and not relied upon is considered pertinent to applicant’s disclosure.
CAO et al. (A Method For Calculating The Wind Speed And Direction Based On Flight Parameters, 06-12-2018) teaches detecting field of wind and wind direction, especially based on wind speed and direction of flight parameter calculation method, calculating the wind speed according to the vector relation between wind speed and air speed and ground speed of the wind in the solving process needed flight parameters such as airspeed, ground speed, attitude angle and pneumatic angle; Kawaguchi et al. (VEHICLE WIND SENSOR DEVICE, 02-02-1994) teaches an improvement in a vehicle wind sensor device, and more particularly to a vehicle wind sensor device capable of detecting absolute wind speed and / or absolute wind direction. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863              

/NATALIE HULS/Primary Examiner, Art Unit 2863